SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No. ) Filed by the Registrant ¢ Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement ■ Definitive Additional Materials £ Soliciting Material Pursuant to § 240.14a-12 (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ¢No fee required. £Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: N/A (2)Aggregate number of securities to which transactions applies: N/A (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A (4)Proposed maximum aggregate value of transaction: N/A (5)Total fee paid: N/A o Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: N/A (2) Form, Schedule or Registration Statement No.: N/A (3) Filing Party: N/A (4) Date Filed: N/A FIRST ADVANTAGE BANCORP 2 VOTE AUTHORIZATION FORM I understand that First Bankers Trust Services, Inc., the Trustee, is the holder of record and custodian of all unvested restricted shares of First Advantage Bancorp (the “Company”) common stock awarded to me under the First Advantage Bancorp 2008 Equity Incentive Plan (“Incentive Plan”).Further, I understand that my voting instructions are solicited on behalf of the Company’s Board of Directors for the Annual Meeting of Stockholders to be held on May 20, 2009. Accordingly, please vote my shares as follows: 1. The election as directors of all nominees listed (unless the “For All Except” box is marked and the instructions below are complied with). Vernon M. Carrigan, John T. Halliburton and David L. Watson FOR ALL FOR WITHHOLD EXCEPT ☐ ☐ ☐ INSTRUCTION:To withhold your vote for any individual nominee, mark “FOR ALL EXCEPT” and write that nominee’s name on the line(s) provided below. 2. The ratification of the appointment of Horne LLP as the independent registered public accounting firm of First Advantage Bancorp for the fiscal year ending December 31, 2009. FOR AGAINST ABSTAIN ☐ ☐ ☐ THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” EACH OF THE LISTED PROPOSALS. The Incentive Plan Trustee is hereby authorized to vote any unvested shares awarded to me as indicated above. Date: Signature Please complete, date, sign and return this form in the enclosed, postage-paid envelope no later than May 11, 2009. FIRST FEDERAL SAVINGS BANK STOCK-BASED DEFERRAL PLAN VOTE AUTHORIZATION FORM I understand that First Bankers Trust Services, Inc., the Trustee, is the holder of record and custodian of all unvested restricted shares of First Advantage Bancorp (the “Company”) common stock awarded to me under the First Federal Savings Bank Stock-Based Deferral Plan (“Stock Plan”).Further, I understand that my voting instructions are solicited on behalf of the Company’s Board of Directors for the Annual Meeting of Stockholders to be held on May 20, 2009. Accordingly, please vote my shares as follows: 1. The election as directors of all nominees listed (unless the “For All Except” box is marked and the instructions below are complied with). Vernon M. Carrigan, John T. Halliburton and David L. Watson FOR ALL FOR WITHHOLD EXCEPT ☐ ☐ ☐ INSTRUCTION:To withhold your vote for any individual nominee, mark “FOR ALL EXCEPT” and write that nominee’s name on the line(s) provided below. 2. The ratification of the appointment of Horne LLP as the independent registered public accounting firm of First Advantage Bancorp for the fiscal year ending December 31, 2009. FOR AGAINST ABSTAIN ☐ ☐ ☐ THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” EACH OF THE LISTED PROPOSALS. The Stock Plan Trustee is hereby authorized to vote any unvested shares awarded to me as indicated above. Date: Signature Please complete, date, sign and return this form in the enclosed, postage-paid envelope no later than May 11, 2009.
